Per Curiam:

On December 31,1894, the state, on the relation of the county attorney, recovered a judgment against The Kansas State Board of Health and the state *19officers who then constituted the executive council, permanently enjoining them from using or paying out what was designated as the cholera fund. This proceeding was brought to obtain a reversal of that judgment, and we are asked to determine the rights and duties of the parties with respect to that fund. It appears, however, that the fund is no longer extant. It was appropriated by the legislature of 1893, and even under the constitution it would not be available after July 1, 1895. To prevent the money from being drawn from the treasury whatever the judgment of the courts might be, the legislature of 1895 passed an act repealing the provision appropriating the cholera fund, and providing that it should be covered into the general fund in the state treasury. (Laws 1895, ch. 110.) As the officers against whom the proceeding was brought have passed out of office and the subject mátter of the action no longer exists, no substantial question remains: for our determination, and the court does not feel justified in giving its attention to mere moot questions. As was said in Hurd v. Beck, 57 Kan. 911, 88 Kan. 11, 45 Pac. 92:
“The time of this court ought not to be occupied by the consideration of abstract questions of law, however important and interesting they may be.” (p. 12,)
The proceeding will, therefore, be dismissed.